          Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 ALEXIS SPRATLEY,                             )
                                              )      Civil Action
      Plaintiff,                              )      No. 1:19-CV-05200-SDG
 v.                                           )
                                              )
 SIRKO & ASSOCIATES, LLC,                     )
                                              )
   Defendants.                                )
 _________________________________            )



        JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

        Plaintiff ALEXIS SPRATLEY (“Plaintiff”), and Defendant SIRKO &

ASSOCIATES, LLC, (“Defendant”) (Plaintiff and Defendant collectively “the

Parties”), jointly request that this Court approve the Parties’ settlement of the above

captioned matter. Because Plaintiff’s action and claims arise under the Fair Labor

Standard Act (“FLSA”), the Parties’ settlement agreement must be approved by this

Court and said approval must be entered as a stipulated final judgment.

I.      Legal Principles

        Pursuant to the case law regarding settlement of FLSA claims, there are two

ways in which claims under the FLSA can be settled and released by employees. First,

section 216(c) of the FLSA allows employees to settle and waive their claims under
        Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 2 of 7




the FLSA if the payment of unpaid wages by the employer to the employee is

supervised by the Secretary of Labor. See 29 U.S.C. 216(c) of the FLSA; Lynn’s Food

stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). Second, in the

context of a private lawsuit brought by an employee against an employer under section

216(b) of the FLSA, an employee may settle and release FLSA claims against an

employer if the parties present the district court with a proposed settlement and the

District Court enters a stipulated judgment approving the fairness of the settlement.

Id.; see also Sculte, Inc. v. Gandi, 328 U.S. 108, 66 S. Ct. 925, 928 n. 8, 90 L.Ed. 1114

(1946); Jarrad v. Southeastern Shipbuilding Corp., 163 F.2d 960,961 (5th Cir. 1947).

In detailing the circumstances justifying court approval of an FLSA settlement in a

litigation context, the Eleventh Circuit has stated as follows:

      Settlements may be permissible in the context of a suit brought by
      employees under the FLSA for back wages because initiation of the
      action by the employees provides some assurance of an adversarial
      context. The employees are likely to be represented by an attorney
      who can protect their rights under the statute. Thus, when the parties
      submit a settlement to the court for approval, the settlement is more
      likely to reflect a reasonable compromise of disputed issues than a
      mere waiver of statutory rights brought by an employer’s
      overreaching. If a settlement in an employee FLSA suit does reflect a
      reasonable compromise over issues, such as FLSA coverage or
      computation of back wages that are actually in dispute, we allow the
      District Court to approve the settlement in order to promote the policy
      of encouraging settlement of litigation.

Lynn’s Food Stores, 679 F.2d at 1354.
        Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 3 of 7




      The settlement of the instant action involves a situation in which the Court may

approve the Parties’ settlement agreement to resolve and release Plaintiff’s FLSA

claims against Defendants. The proposed settlement arises out of an action brought

by the Plaintiff against her alleged former employer, which was adversarial in nature.

During the litigation and settlement of this action, Plaintiff was represented by

experienced counsel.

      The Parties agree that the instant action involves disputed issues regarding the

payment of wages under the FLSA. The Parties vigorously dispute whether Defendant

willfully, intentionally and/or recklessly engaged in a widespread pattern and practice

of violating the provisions of the FLSA, by failing to properly pay minimum wage

compensation. The Parties further dispute whether Defendant willfully, intentionally,

and /or recklessly engaged in a widespread pattern and practice of violating the

provisions of the FLSA, by failing to properly pay overtime compensation in an

amount required by law. Defendant contends that it can satisfy the elements of the

“good faith defense” to liquidated damages, 29 U.S.C. § 260. The Parties also dispute

whether damages would be calculated in the amount of unpaid compensation ,plus

equal amount of liquidated damages, attorneys’ fees, costs and expenses. The Parties

agree that settlement negotiated and reached by the Parties reflects a reasonable

compromise of the disputed issues. The Parties’ counsel discussed the disputed
        Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 4 of 7




factual and legal issues over the phone and over electronic mail.           The Parties

formulated and exchanged their own proposed settlement figures. The Parties then

engaged in settlement discussions, based upon their independent calculations. The

Parties, through their attorneys, voluntarily agreed to the terms of their settlement

agreements during negotiations. All parties were counseled and represented by their

respective attorneys throughout the litigation and settlement process.

III.   Summary of the Settlement

       The Parties’ settlement agreement is attached hereto as “Exhibit A”. Plaintiff

alleges that, Defendant willfully, intentionally and/or recklessly engaged in a

widespread pattern and practice of violating the provisions of the FLSA, by failing

to properly pay minimum wage compensation. Plaintiff alleges that, Defendant

willfully, intentionally, and /or recklessly engaged in a widespread pattern and

practice of violating the provisions of the FLSA, by failing to properly pay overtime

compensation in an amount required by law. Defendants dispute all these

allegations.

       Defendants assert a number of defenses to Plaintiff’s claims, including that:

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted

to the extent that it fails to allege each and every element of each and every cause of

action Plaintiff attempts to raise.
        Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 5 of 7




      All employment actions taken by Defendant with respect to Plaintiff were and

are based on legitimate compensation practices and Defendant acted at all times in

good faith.

      To the extent Plaintiff engaged in misconduct, violation of Company policies,

or other conduct that would have resulted in her termination by or would have

precluded her from obtaining employment with Defendant, had Defendant

discovered such conduct, Plaintiff barred from recovering a remedy.

      Plaintiff’s claims for monetary relief and damages are barred to the extent that

Plaintiff failed to mitigate her damages, if any.

      Plaintiff failed to properly serve Defendant and thus jurisdiction is lacking.

      The Parties resolved this action through direct negotiations via counsel, and

through lengthy negotiations were able to reach a resolution that disposes of

Plaintiff’s claims and also provides her with a mutual release of any claims

Defendants may have against her. The Parties are confident that the settlement

reflects a fair resolution of Plaintiff’s claims given the heavily disputed legal and

factual issues and the evidence reviewed by the Parties during the litigation.

      The total settlement is $1,832.50. Of the total settlement amount, Plaintiff will

receive $832.50. Pursuant to Plaintiff’s contingency fee agreement, Plaintiff’s counsel

will receive $1,000.00.
        Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 6 of 7




III.   Conclusion

       The Parties jointly and respectfully request that this Court approve the

settlement agreement of the Parties and dismiss this action.

       A proposed Order granting the relief requested herein is attached to this

Motion as Exhibit “B” hereto.

       Respectfully submitted, this _1_ day of April, 2020.




/s/ Thomas Martin                      /s/ Monica A. Teasley
Plaintiff’s Counsel                    Defendant’s Counsel
Georgia Bar No. 482595                 Georgia Bar No. 781153
Attorney for Plaintiff                 Attorney for Defendant
Martin & Martin, LLP                   5300 Memorial Drive, Suite 119
Tucker, Georgia 30085-1070             Stone Mountain, Georgia 30083
770.344.7267                           404.377.5512



                                       *With permission by Defendant
          Case 1:19-cv-05200-SDG Document 11 Filed 04/02/20 Page 7 of 7




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 ALEXIS SPRATLEY,                              )
                                               )      Civil Action
      Plaintiff,                               )      No. 1:19-CV-05200-SDG
 v.                                            )
                                               )
 SIRKO & ASSOCIATES, LLC,                      )
                                               )
   Defendants.                                 )
 _________________________________             )



                          CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the Joint Motion for Settlement

Approval with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to all attorneys of record.

        This _1_ day of April, 2020.

                                                     /s/ Monica A. Teasley
                                                     Defendant’s Counsel
                                                     Georgia Bar No. 781153

Teasley Law Group, LLC
5300 Memorial Drive
Suite 119
Stone Mountain, Georgia 30083
404.377.5512
mteasley@teasleylawgroup.com
